Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 02/13/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over (Vijayrao US 2018/0373664 A1) in view of Lu (US 2013/0161274 A1)

.	
 	Pertaining to claim 1, Vijayrao discloses A motherboard module adapted (see paragraph [0068]) for an M.2 expansion card (100, see fig. 5B) to configure, the M.2 expansion card (see paragraph [0045], lines 1-4) comprising a connecting end (110, see paragraph [0034], lines 1-4) and a fixing end (an edge of fixing end 100) opposite to each other, an edge of the fixing end (an edge of fixing end 100) having a semi-circular hole (see paragraph [0050], lines 1-4), the motherboard module (see paragraph [0068]) 5comprising: a motherboard body (500) comprising an expansion card slot (502), a first fixing hole (506, see fig. 5B), and a second fixing hole (508, see fig. 5B) located between the first fixing hole (506) and the expansion card slot (502), wherein the connecting end of the M.2 expansion card (100) is adapted for being inserted into the expansion card slot (502);  10a locking member (504, see fig. 5B) detachably fixed in the first fixing hole (506); and, the second fixing hole (the second hole, see fig. 5B), wherein when the M.2 expansion card (100) is installed on the motherboard module (see paragraph [0068]), the connecting end (110) is inserted in the expansion card slot (502), the locking member (504) passes 15through the semi-circular hole (see paragraph [0050], 
	But, Vijayrao does not explicitly teach an abutting member an abutting member having a first end and a second end.
 	However, Lu teaches an abutting member (35, 354, see fig. 2) having a first end (353, see fig. 2) and a second end (351, see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide abutting member having a first end and a second end in the device of Vijayrao based on the teachings of Lu in order to provide mounting apparatus used for mounting tray for securing expansion card. Can be used in a computer system that includes expansion cards, such as sound cards, video cards and graphic cards (Advantage on DERWENT).

 	Pertaining to claim 2, Vijayrao as modified by Lu further discloses, wherein the abutting member (35, 354 of Lu) comprises a locking portion (354 of Lu) and a supporting portion (351 of Lu) located on the locking 20portion, the locking portion (354 of Lu) is locked in the second fixing hole (the second hole in Vijayrao fig. 5B), and a hardness of the supporting portion (351 of Lu) is smaller than a hardness of the locking portion (354 of Lu). 

 	Pertaining to claim 3, Vijayrao teaches a supporting portion (351 of Lu).


 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the supporting portion out of a foam pad, a silica gel pad, or a rubber pad, and the locking portion comprises a screw, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing is lightweight, making it easy to carry when hiking. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 4, Vijayrao as modified by Lu further discloses, wherein the abutting member (35, 354 of Lu) further comprises a deformable portion connected between the locking portion (354 of Lu) and the supporting portion (351 of Lu), the deformable portion (354 of Lu) is adapted for deformation to change a distance between the locking portion (354 of Lu) and the supporting portion (351 of Lu).  

 	Pertaining to claim 5, Vijayrao as modified by Lu further discloses5 		 	, wherein the deformable portion comprises a spring or a flexible bending portion (34 of Lu, see fig. 2).  

 	Pertaining to claim 6, Vijayrao teaches a supporting portion (351 of Lu).
 	But, Vijayrao does not explicitly teach if the supporting portion is made of an insulating. 	


 	Pertaining to claim 7, Vijayrao as modified by Lu further discloses, wherein the supporting 10portion (351 of Lu) has an outer diameter larger than an outer diameter of the locking portion (see paragraph [0019] of Lu) and smaller than a width of the M.2 expansion card (100, see fig. 4B).  

 	Pertaining to claim 8, Vijayrao as modified by Lu further discloses, wherein the abutting member (354 of Lu) comprises a pogo pin portion (353 of Lu, see fig. 2) and a locking portion (354 of Lu), the locking portion (354 of Lu) is locked in the second fixing hole, the pogo pin portion is pushed to abut against the M.2 15expansion card (100 of Vijayrao), and a portion where the pogo pin portion (353 of Lu) is in contact with the M.2 expansion card (100).
 	But, Vijayrao does not explicitly teach if the supporting portion is made of an insulating. 	
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the supporting portion is made of an insulating, since it has been held to be within the general skill of a worker in the art to select a 

 	Pertaining to claim 9, Vijayrao as modified by Lu further discloses, wherein a distance between the abutting member and when the first end of the abutting member is fixed in the second fixing hole.
  	 Vijayrao fail to explicitly teach the expansion card slot is between 40 mm and 85 mm. 
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the expansion card slot is between 40 mm and 85 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claim 10, Vijayrao as modified by Lu further discloses 20 		    an M.2 expansion card (100) comprising a connecting end (110, see paragraph [0034], lines 1-4) and a fixing end opposite to each other, and an edge of the fixing end (an edge of fixing end 100) having a semi-circular hole (see paragraph [0050], lines 1-4); and the motherboard module (see paragraph [0068]), wherein when the M.2 expansion card (100) is installed on the motherboard module (see paragraph [0068]), the -16-File:89048usfconnecting end (110, see paragraph [0034], lines 1-4) is inserted in the expansion card slot (502), the locking member passes through the semi-circular hole (see paragraph [0050], lines 
 	But, Vijayrao does not explicitly teach an abutting member an abutting member having a first end and a second end.
 	However, Lu teaches an abutting member (35, 354, see fig. 2) having a first end (353, see fig. 2) and a second end (351, see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide abutting member having a first end and a second end in the device of Vijayrao based on the teachings of Lu in order to provide mounting apparatus used for mounting tray for securing expansion card. Can be used in a computer system that includes expansion cards, such as sound cards, video cards and graphic cards (Advantage on DERWENT).

 	Pertaining to claim 11, Vijayrao as modified by Lu further discloses 5 			   	, wherein the abutting member (35, 354, see fig. 2) comprises a locking portion (354 of Lu) and a supporting portion (351 of Lu) located on the locking portion, the locking portion (354 of Lu)  is locked in the second fixing hole (see fig. 5B), and a hardness of the supporting portion (351) is smaller than a hardness of the locking portion (354 of Lu).  

 	Pertaining to claim 12, Vijayrao as modified by Lu further discloses, wherein the supporting 10portion (351 of Lu).  

 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the supporting portion out of a foam pad, a silica gel pad, or a rubber pad, and the locking portion comprises a screw, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing is lightweight, making it easy to carry when hiking. In re Leshin, 125 USPQ 416.
	 
 	Pertaining to claim 13, Vijayrao as modified by Lu further discloses, wherein the abutting member (35, 354 of Lu) further comprises a deformable portion connected between the locking portion (354 of Lu) and the supporting portion (351 of Lu), the deformable portion (354 of Lu) is adapted for deformation to change a distance between the locking portion (354 of Lu) and the supporting portion (351 of Lu).  

 	Pertaining to claim 14, Vijayrao as modified by Lu further discloses5 		 	, wherein the deformable portion comprises a spring or a flexible bending portion (34 of Lu, see fig. 2).  

 	Pertaining to claim 15, Vijayrao teaches a supporting portion (351 of Lu).
 	But, Vijayrao does not explicitly teach if the supporting portion is made of an insulating. 	


 	Pertaining to claim 16, Vijayrao as modified by Lu further discloses, wherein the supporting 10portion (351 of Lu) has an outer diameter larger than an outer diameter of the locking portion (see paragraph [0019] of Lu) and smaller than a width of the M.2 expansion card (100, see fig. 4B).  

 	Pertaining to claim 17, Vijayrao as modified by Lu further discloses, wherein the abutting member (354 of Lu) comprises a pogo pin portion (353 of Lu, see fig. 2) and a locking portion (354 of Lu), the locking portion (354 of Lu) is locked in the second fixing hole, the pogo pin portion is pushed to abut against the M.2 15expansion card (100 of Vijayrao), and a portion where the pogo pin portion (353 of Lu) is in contact with the M.2 expansion card (100).
 	But, Vijayrao does not explicitly teach if the supporting portion is made of an insulating. 	
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the supporting portion is made of an insulating, since it has been held to be within the general skill of a worker in the art to select a 

 	Pertaining to claim 18, Vijayrao as modified by Lu further discloses, wherein a distance between the abutting member and when the first end of the abutting member is fixed in the second fixing hole.
  	 Vijayrao fail to explicitly teach the expansion card slot is between 40 mm and 85 mm. 
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the expansion card slot is between 40 mm and 85 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848